932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ludmil MASLARSKI, Defendant-Appellant.
No. 90-5601.
United States Court of Appeals, Sixth Circuit.
May 10, 1991.

Before KEITH and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  The parties were asked to request oral argument, if desired, by February 27, 1991.  Neither party responded by that date, therefore, oral argument is waived.


2
Ludmil Maslarski was convicted of possession of cocaine with the intention to distribute it, in violation of 21 U.S.C. Sec. 841(a)(1).  The district court sentenced Maslarski to a one hundred twenty (120) month term of imprisonment.  This appeal followed and the parties have briefed the issues.


3
Upon consideration, we find no reversible error in the sentence on review.  Counsel for Maslarski contends that the mandatory sentencing provisions of 21 U.S.C. Sec. 841(b)(1)(A) deprived his client of his due process right to individualized sentencing.  We have rejected this argument.    United States v. Levy, 904 F.2d 1026, 1035 (6th Cir.1990).    See also United States v. Klein, 860 F.2d 1489, 1501 (9th Cir.1988);  United States v. Holmes, 838 F.2d 1175, 1177 (11th Cir.), cert. denied, 486 U.S. 1058 (1988).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.